Downey, J.
A petition to reinstate this case has been filed, which relies upon the ground that the objection on which the appeal was dismissed was waived by the agreement of the attorney general to submit the cause. "We find that while the agreement to submit indorsed on the transcript bears date November 5th, 1875, the clerk’s entries show that the cause was not actually submitted until the 10th of the month, and that, at the same time, the written motion of the attorney general was filed to dismiss the appeal. The agreement to submit, the submission, and the motion to dismiss were contemporary acts. Under these circumstances, we do not think there was any waiver of the objection.
Petition overruled.